Citation Nr: 1147279	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral pes planus and residuals of a right ankle sprain.  

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral pes planus and residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served with the Army Reserves, with active duty for training from September 1989 to January 1990 and active duty from April 1992 to August 1994.  

This case came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded these claims in April 2011.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in July 2011 and a Supplemental Statement of the Case (SSOC) was issued in August 2011.  

The Veteran presented testimony at a hearing at the RO in January 2011.  A transcript of the hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1.  Degenerative disk disease of the lumbar spine was not manifested during service or for many years thereafter; nor was degenerative disk disease of the lumbar spine caused by service-connected bilateral pes planus or residuals of a right ankle sprain.  

2.  Degenerative disk disease of the lumbar spine was aggravated by service-connected bilateral pes planus or residuals of a right ankle sprain.

3.  Chondromalacia of the knees was not manifested during service or for many years thereafter; nor was chondromalacia of the knees caused by service-connected bilateral pes planus or residuals of a right ankle sprain.  

4.  Chondromalacia of the knees was aggravated by service-connected bilateral pes planus or residuals of a right ankle sprain.


CONCLUSIONS OF LAW

1.  Degenerative disk disease of the lumbar spine was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Chondromalacia of the knees was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in June 2009.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service; or evidence of a relationship between a post-service disorder and a service-connected disability.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations in September 2009 and July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2009 VA examination was inadequate.  The examiner stated that it would be speculation to provide an opinion relating the Veteran's knee and back pain to his feet, but did not provide a rationale for that statement.  The July 2011 VA examination is adequate upon which to base a decision.  Specifically, the July 2011 VA examination report sets forth detailed examination findings, including detailed opinion and rationale.  Additionally, the July 2011 VA examiner noted the pertinent medical history, as well as the Veteran's history and complaints.  The remand directives for the VA examination have been substantially complied with, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that additional examination or opinion is not necessary.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.


Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by active duty training (ACDUTRA) or for disability resulting from injury - but not disease - incurred or aggravated during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Low Back

Factual Background & Analysis

The Veteran has been diagnosed with degenerative disk disease of the lumbar spine.  He claims this condition is proximately due to, the result of, or chronically aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  See 38 C.F.R. § 3.310(a) and (b)  (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  For the reasons and bases set forth below, the Board finds that service connection for the Veteran's degenerative disk disease of the lumbar spine is warranted, but only to the extent that the degenerative disk disease of the lumbar spine has been aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  

Service connection for the low back disability is not warranted on a direct incurrence basis, as this condition was first diagnosed many years after service.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a low back disability.  The evidence shows that a low back disability was not documented until the September 2009 VA examiner diagnosed lumbar degenerative disease.  The Board notes that a July 2008 buddy statement from J.L.W. reflects that the Veteran often complained of back pain during service.  However, the Veteran does not argue that a low back disability actually had onset in service, within the first post-service year, or that a low back disability is etiologically related to service on a direct basis.  Moreover, the Veteran's statements and medical evidence do not reflect that a low back disability was present in service, within the first post-service year, or that a low back disability is etiologically related to service on a direct basis.  Hence, a direct theory of causation is not applicable to this case.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Nevertheless, the Board finds that the evidence supports a finding that the Veteran's low back disability, although not caused, has been aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain, thereby warranting service connection on the basis of aggravation under the provisions of 38 C.F.R. § 3.310.  Before addressing this aggravation, however, the Board finds that his low back disability was not caused by the bilateral pes planus or residuals of a right ankle sprain.  The distinction between being caused or being aggravated by a service-connected disability is significant because, pursuant 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.  (Emphasis added).  Cf. 38 C.F.R. § 3.322  (in compensating for aggravation of a preservice disability by active service, it "is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule...").  See Allen v. Brown, 7 Vet. App. 439, 447-48  (1995).  

The evidence against a finding that the Veteran's low back disability was caused by his service-connected bilateral pes planus or residuals of a right ankle sprain includes a July 2011 VA examination.  At the July 2011 VA examination, the Veteran reported that back problems began approximately two and a half years earlier.  He denied any specific history of injury.  

Following physical examination, the examiner diagnosed degenerative disk disease of the lumbar spine, at L4-L5 with moderate associated S1 radiculopathy.  The examiner opined that it is less likely than not that the degenerative disk disease of the lumbar spine, at L4-L5 with moderate associated S1 radiculopathy was caused by his service-connected pes planus and/or residuals of a right ankle sprain.  The examiner reasoned that there are a lot of people who have bilateral flat feet who do not exhibit back problems.  The examiner noted that the Veteran stated that he has always had flat feet but they were aggravated during military service.  However, the Veteran's back problems did not begin until approximately two and a half years earlier.  The Veteran reported no history of an injury to his back, so the examiner did not think that this was related to trauma.  The examiner found that degenerative disk disease is likely related to the normal aging process.  

The evidence for a finding that the Veteran's low back disability was caused by his service-connected bilateral pes planus or residuals of a right ankle sprain includes an April 2009 notation from a VA orthopedic physician that the Veteran complained of back pain, and his joint problems could be secondary to his flat feet "in theory."  Moreover, in September 2010, the Veteran's VA primary care physician opined that, once the Veteran's gait is less ataxic and body mechanics are improved, he may get some relief of his back pain symptoms.  In January 2011, the same physician noted that at the request of the Veteran, he was writing a letter, and it was his opinion that the Veteran's back pain could be related to altered or uneven gait secondary to bilateral foot pain.  Additionally, the Veteran submitted articles showing that a low back disability can result from a foot disability.  A medical article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998).  

The Board finds it significant that the April 2009 notation from a VA orthopedic physician addressed only the possibility that the claimed disability could be secondary to his flat feet "in theory," the September 2010 opinion from the VA primary care physician addressed only the possibility that the Veteran's back pain could be related to the Veteran's gait, and that the January 2011 opinion from the VA primary care physician addressed only the possibility that the Veteran's back pain could be related to the Veteran's gait and bilateral foot pain, not the probability.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  The Board finds that the July 2011 VA examination findings are entitled to more weight than the generic articles submitted by the Veteran, as well as the findings by the April 2009 VA orthopedic physician and the VA primary care physician, as the July 2011 medical opinion is supported by a rationale.  The July 2011 examiner noted that the Veteran stated that he has always had flat feet but they were aggravated during military service.  However, the examiner noted that the Veteran's back problems did not begin until approximately two and a half years earlier.  These facts of the case were not addressed in the generic articles submitted by the Veteran.

Moreover, the Veteran has expressed the opinion that the low back disability is due to the service-connected bilateral pes planus and residuals of a right ankle sprain.  The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his low back disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current low back disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinions of the July 2011 VA examiner.

That being said, the Board finds that the Veteran's degenerative disk disease of the lumbar spine was aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  The most probative evidence on the question of whether a low back disability was aggravated by service-connected bilateral pes planus or residuals of a right ankle sprain is an opinion contained in a July 2011 VA examination report.  The July 2011 VA examiner opined that it is at least as likely as not that the Veteran's service-connected pes planus or residuals of right ankle sprain aggravated his back disorder.  The examiner noted that the alteration in gait could make his back pain worse.  Accordingly, the Board finds that service connection for degenerative disk disease of the lumbar spine is warranted on the basis of aggravation.

As noted above, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).

Bilateral Knees

Factual Background & Analysis

The Veteran has been diagnosed with chondromalacia of the knees.  He claims this condition is proximately due to, the result of, or chronically aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  See 38 C.F.R. § 3.310(a) and (b)  (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  For the reasons and bases set forth below, the Board finds that service connection for the Veteran's chondromalacia of the knees is warranted, but only to the extent that the chondromalacia of the knees has been aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  

Service connection for the bilateral knee disability is not warranted on a direct incurrence basis, as this condition was first diagnosed many years after service.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a bilateral knee disability.  The evidence shows that chondromalacia of the knees was not documented until the September 2009 VA examiner diagnosed right and left chondromalacia patellae.  Moreover, the Veteran does not argue that a bilateral knee disability actually had onset in service, within the first post-service year, or that a bilateral knee disability is etiologically related to service on a direct basis.  Additionally, the Veteran's statements and the medical evidence do not reflect that a bilateral knee disability was present in service, within the first post-service year, or that a bilateral knee disability is etiologically related to service on a direct basis.  Hence, a direct theory of causation is not applicable to this case.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Nevertheless, the Board finds that the evidence supports a finding that the Veteran's bilateral knee disability, although not caused, has been aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain, thereby warranting service connection on the basis of aggravation under the provisions of 38 C.F.R. § 3.310 .  Before addressing this aggravation, however, the Board finds that his bilateral knee disability was not caused by the bilateral pes planus or residuals of a right ankle sprain.  The distinction between being caused or being aggravated by a service-connected disability is significant because, pursuant 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.  (Emphasis added).  Cf. 38 C.F.R. § 3.322  (in compensating for aggravation of a preservice disability by active service, it "is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule...").  See Allen v. Brown, 7 Vet. App. 439, 447-48  (1995).  

The evidence against a finding that the Veteran's bilateral knee disability was caused by his service-connected bilateral pes planus or residuals of a right ankle sprain includes a July 2011 VA examination.  At the July 2011 VA examination, the Veteran reported that his knees started bothering him approximately two and a half years earlier.  Following physical examination, the examiner diagnosed moderate chondromalacia of the right knee patella and mild chondromalacia of the left knee.  The examiner opined that it is less likely than not that chondromalacia of the bilateral patellofemoral joints was caused by his service-connected pes planus and/or residuals of his right ankle sprain.  The examiner noted that there are a lot of people who have bilateral flat feet who do not exhibit knee problems.  The examiner noted that the Veteran stated that he always had flat feet but they were aggravated during military service.  However, the Veteran's knee problems did not begin until approximately two and a half years earlier.  The examiner did not believe that the knee disability was related to trauma because the Veteran reported no history of an injury to his knees.  The examiner stated that the exact etiology of the patellofemoral syndrome was unclear.  

The evidence for a finding that the Veteran's bilateral knee disability was caused by his service-connected bilateral pes planus or residuals of a right ankle sprain includes an April 2009 notation from a VA orthopedic physician that the Veteran complained of knee pain, and his joint problems could be secondary to his flat feet "in theory."  Moreover, in September 2010, the Veteran's VA primary care physician opined that the Veteran's bilateral knee pain could be likely related to altered or uneven gait secondary to chronic use of a cane because of bilateral foot pain.  In January 2011, the same physician noted that at the request of the Veteran, he was writing a letter, and it was his opinion that the Veteran's bilateral knee pain could be related to altered or uneven gait secondary to bilateral foot pain.  Additionally, the Veteran submitted articles showing that a knee disability can result from a foot disability.  A medical article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998).  


The Board finds it significant that the April 2009 notation from a VA orthopedic physician addressed only the possibility that the claimed disability could be secondary to his flat feet "in theory," and that the September 2010 and January 2011 opinions from the VA primary care physician addressed only the possibility that the Veteran's bilateral knee pain could be related to altered or uneven gait secondary to bilateral foot pain, not the probability.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  The Board finds that the July 2011 VA examination findings are entitled to more weight than the generic articles submitted by the Veteran, as well as the findings by the April 2009 VA orthopedic physician and the VA primary care physician, as the July 2011 medical opinion is supported by a rationale.  The July 2011 examiner noted that the Veteran stated that he has always had flat feet but they were aggravated during military service.  However, the examiner noted that the Veteran's knee problems did not begin until approximately two and a half years earlier.  These facts of the case were not addressed in the generic articles submitted by the Veteran.

Moreover, the Veteran has expressed the opinion that the bilateral knee disability is due to the service-connected bilateral pes planus and residuals of a right ankle sprain.  The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his bilateral knee disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current bilateral knee disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinions of the July 2011 VA examiner.

That being said, the Board finds that the Veteran's chondromalacia of the knees was aggravated by his service-connected bilateral pes planus or residuals of a right ankle sprain.  The most probative evidence on the question of whether chondromalacia of the knees was aggravated by service-connected bilateral pes planus or residuals of a right ankle sprain is an opinion contained in a July 2011 VA examination report.  The July 2011 VA examiner opined that it is at least as likely as not that the Veteran's service-connected pes planus or residuals of right ankle sprain have aggravated his knee disorders.  The examiner believed that the alteration of the Veteran's gait could make his knee pain worse.  Accordingly, the Board finds that service connection for chondromalacia of the bilateral knees is warranted on the basis of aggravation.

As noted above, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).



ORDER

Service connection for degenerative disk disease of the lumbar spine is granted, on the basis of aggravation, subject to the applicable laws and regulations concerning the payment of monetary benefits.  

Service connection for chondromalacia of the bilateral knees is granted, on the basis of aggravation, subject to the applicable laws and regulations concerning the payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


